Citation Nr: 0031349	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine (claimed as neck pain).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

3.  Entitlement to an increased disability evaluation for 
hiatal hernia and duodenitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970 
and from October 1971 to March 1991.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied the benefits sought on appeal.  

In a January 1999 remand, the Board returned this case to the 
RO in order for the RO to consider pertinent medical evidence 
submitted by the veteran to the Board without a waiver of 
initial consideration by the agency of original jurisdiction 
pursuant to 38 C.F.R. § 20. 1304(c) (2000).  The RO was also 
requested to obtain any outstanding treatment records and to 
readjudicate the veteran's claims in terms of all evidence of 
record.  Such actions having been completed, these matters 
have been returned to the Board for resolution.  However, due 
to recent changes in the law, the issue of entitlement to 
service connection for a cervical spine disorder is the 
subject of an attached remand and the issue of service 
connection for arthritis of the lumbar spine is addressed by 
the Board in the decision and remand below.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran was notified of the decision and 
of his appellate rights.  The veteran did not file a timely 
notice of disagreement.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1995 rating decision is new, and so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.
 
3.  The veteran's hiatal hernia and duodenitis is manifested 
by not more than persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying entitlement to service 
connection for a back disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's May 1995 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a 30 percent disability evaluation for 
hiatal hernia and duodenitis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7346 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents three issues on appeal.  First, he 
claims entitlement to service connection for degenerative 
changes of the cervical spine.  He also claims that he has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for arthritis of the lumbar 
spine.  Finally, he claims that he is entitled to a 
disability evaluation in excess of 10 percent for a hiatal 
hernia and duodenitis.  


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

The veteran requests the Board to reopen his claim of 
entitlement to service connection for arthritis of the lumbar 
spine on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also to 
grant the benefits he seeks on appeal.  The Board observes 
that the veteran's claim of entitlement to service connection 
for a back disorder was last considered and denied by the RO 
in a May 1995 rating decision.  The RO denied the veteran's 
claim because there was no evidence to show that the 
veteran's back disorder was related to service, and there was 
no evidence to show that the veteran's arthritis manifested 
to a compensable degree within one year of the veteran's 
separation from service.  The evidence showed that during 
service, the veteran was treated for pain in the lumbar spine 
following a motor vehicle accident in December 1989.  
Subsequent post-service VA examinations and outpatient 
treatment reports dated from May 1991 to June 1993 did not 
reveal any treatment for or a diagnosis of a back disorder 
related to service.  As such, the RO concluded that service 
connection was not warranted.   

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c).  In this 
case, the veteran did not file an NOD after the RO's May 1995 
rating decision.  The May 1995 RO decision is final and is 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which removed the requirement that a veteran submit 
a well-grounded claim.  The new law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

In the case at hand, pertinent evidence associated with the 
claims file since the RO's May 1995 denial includes (1) VA 
outpatient treatment records dated June 1991 to February 
1999; (2) a July 1996 VA examination report; (3) inpatient 
treatment records from Memorial Hospital in Colorado Springs, 
Colorado dated September 1996; (5) inpatient records from the 
10th Medical Group of the United States Air Force Academy 
dated in September 1996; (6) inpatient treatment records from 
Columbia South Pittsburgh Hospital dated August 1996; (7) 
hearing testimony given at the RO in May 1997; (8) a November 
1997 VA examination report; (9) testimony given during a 
Travel Board hearing in March 1998; (10) an April 1998 
examination report from Robert L. Keisler, M.D.; (11) 
outpatient treatment records from the Spine Institute for 
Special Surgery, P.S.C. dated October 1998; (12) a June 1999 
VA examination report, and (13) a September 1999 VA 
examination report.  

Collectively this evidence shows that from July 1996 to 
December 1996, the veteran was diagnosed with degenerative 
arthritis of the lumbar spine with decreased range of motion.  
X-rays taken in October 1996 showed that the veteran had 
degenerative disc disease with disc bulges from L3-4 to L5-
S1.  In February 1997, a VA physician placed the veteran on 
limited duty due to significant osteoarthritis of the neck 
and low back.  In April 1997, the veteran underwent an EMG 
study, the results of which showed chronic L5/S1 
radiculopathy. 

During his May 1997 personal hearing, the veteran testified 
that he injured his lumbar spine in service and was diagnosed 
with a pulled muscle.  At the time of the hearing, the 
veteran testified that he had lower back pain with radiation 
into his leg and foot.  He also indicated that he had 
numbness.  The veteran reported that his symptoms were the 
result of bulging discs, pinched nerves and narrowing of the 
lumbar spine.  The veteran stated that he continued to have 
pain, despite taking pain medication.  

VA treatment records dated May 1997 reflect a diagnosis of 
chronic low back pain, but x-rays taken of the lumbar spine 
in June 1997 revealed an essentially normal lumbosacral spine 
with no significant abnormalities noted.  The veteran was 
diagnosed with lumbar spinal stenosis, which was described as 
a long-standing problem.  In July 1997, the veteran was 
advised to get a back brace.  In November 1997, the veteran 
was diagnosed with lumbosacral spinal stenosis with 
degenerative joint disease.

During a March 1998 Travel Board hearing the veteran 
testified that his current neck and back disorders are the 
result of his work as a mechanic in service from 1971 to 
1990.  He stated that he had back pain and soreness in 
service and that he continued to have constant recurrent 
pain.  The veteran testified that he did not seek treatment 
for his neck and back pain as soon as he should have, because 
he was taking painkillers for a knee disorder, which masked 
his neck and back pain.   

In April 1998 the veteran underwent an examination with Dr. 
Keisler and was diagnosed with multiple level degenerative 
disc disease of the lumbar spine.  Dr. Keisler apparently 
reviewed some of the veteran's service medical records and 
concluded that the veteran had symptoms related to multiple 
level degenerative changes in the cervical and lumbar spine 
since 1980.  However, he also indicated that while the 
veteran's lumbar spine disorder resulted in significant 
impairment, it was Dr. Keisler's opinion that multiple level 
degenerative disc disease is a normal aging process and would 
not be expected to be the result of any external forces 
unless they were unusual, exceptional, or severe. 

A June 1998 VA MRI report revealed multilevel degenerative 
changes, most prominent at the L4-5 level where degenerative 
changes in combination with prominent epidural fat resulted 
in severe canal stenosis.   

September and October 1998 reports from the Spine Institute 
for Special Surgery show that the veteran underwent an MRI 
and CT myelogram.  These tests revealed significant stenosis 
at L4-5 without nerve root compromise and moderate disc 
herniation at L3-4.

A June 1999 VA examination report reflects a diagnosis of 
degenerative changes about the lumbosacral spine with mild 
elements of radiculopathy.  Likewise, a September 1999 VA 
examination report also reflects a diagnosis of multilevel 
degenerative disc disease of the lumbosacral spine, but with 
chronic L5-S1 radiculopathy.  A VA physician opined that the 
cause of the lumbar spine disorder was the normal aging 
process and opined that the veteran's back disorder was 
unrelated to any of the veteran's injuries sustained in 
service. 

The Board finds that the evidence submitted since the RO's 
May 1995 denial is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  As 
such, the Board concludes that the evidence is new.  The 
Board also finds that most of the newly considered evidence 
is not material as that term is defined above.  Most of this 
evidence does not bear directly and substantially upon the 
specific matter under consideration in that it does not 
address the etiology of the veteran's degenerative changes of 
the lumbar spine.  Thus, the Board does not find it to be so 
significant that it must be considered to decide fairly the 
merits of the claim.  However, the Board does find, as did 
the RO, Dr. Keisler's statement to satisfy the new and 
material requirement in that suggests that the onset of the 
degenerative disc disease was in 1980 while the veteran was 
in service.  However, the Board finds that additional 
development is warranted and thus, the Board does not find 
Dr. Keisler's opinion sufficient to establish service 
connection for arthritis of the lumbar spine.  

Entitlement to a disability evaluation for a hiatal hernia 
and duodenitis in excess of 10 percent.

The veteran claims that he is entitled to an increased 
disability evaluation to more accurately reflect the severity 
of his hiatal hernia and duodenitis symptomatology.  As to 
the veteran's claim for an increased rating, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Specifically, the RO 
has obtained all pertinent treatment records and has afforded 
the veteran a timely and comprehensive VA examination.  
Therefore, the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___(2000); (to be codified at 38 
U.S.C.A. § 5103A).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Historically, in a July 1991 rating decision, the RO granted 
service connection and assigned a noncompensable disability 
evaluation for a hiatal hernia with duodenitis with an 
effective date of March 20, 1991 pursuant to 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7346.  In an August 1996 rating 
decision, the RO increased the disability evaluation to 10 
percent effective June 25, 1996.  Thereafter, the veteran 
filed a timely notice of disagreement and perfected an 
appeal.    

In evaluating the veteran's service-connected 
gastrointestinal disorder, the Board notes that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area . . . do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14. 38 C.F.R. § 4.113 (2000).  The 
introductory note to section 4.114 provides that ratings 
under certain diagnostic codes "will not be combined with 
each other" but rather "[a] single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation."  38 C.F.R. § 4.114 
(2000).  

The RO increased the veteran's disability evaluation to 10 
percent based on a review of VA outpatient treatment records 
dated June 1995 to June 1996 and a July 1996 VA examination 
report.  VA outpatient treatment records dated June 1995 to 
June 1996 show that in March 1996 the veteran reported 
abdominal pain secondary to his hiatal hernia.  In April 
1996, the veteran reported continued problems with his hiatal 
hernia and gastroesophageal reflux disease (GERD) despite 
taking medication and reported having atypical chest pain.  A 
July 1996 VA examination report shows that the veteran 
reported that his reflux symptoms had worsened and that his 
medication had been changed with good results.  The veteran 
was diagnosed with chronic gastroesophageal reflux disease 
with hiatal hernia.  

In October 1996, the veteran underwent 
esophagogastroduodenoscopy at a VA facility, due to 
complaints of atypical chest pain and a negative cardiac 
catheterization.  The results revealed Barrett's esophagitis 
and in November 1996 a VA physician opined that it was clear 
that the veteran's chest pain was originating from the 
inflammation in his esophagus and not from a cardiac source.

A December 1996 treatment note reflects complaints of 
heartburn and atypical chest pain, with relief of gas, 
burning in the throat and chest pain from taking Prilosec.  
The veteran also reported experiencing occasional dysphagia 
with solids and liquids.

During a May 1997 hearing at the RO, the veteran testified 
that he was experiencing increased symptoms including 
tightness in his chest with pain into his left arm, increased 
blood pressure, and regurgitation approximately once or twice 
a day.  He also testified that he had to watch his diet and 
that he was unable to eat greasy foods, gravies and caffeine.  
He also reported that a stronger medication had been 
prescribed to control his symptomatology.  

In December 1997, the veteran complained of increased reflux 
during the night and increased indigestion during the day.  
The veteran also reported experiencing nausea.  The 
assessment was exacerbation of GERD.

A February 1998 Emergency Room VA treatment record reflects 
that the veteran presented with complaints of chest pain, an 
acid taste in his mouth, pain in his arms, and chills.  A 
February 1998 treatment note reflects reports of intermittent 
attacks of severe heartburn, with fewer symptoms during the 
day.

During a March 1998 Travel Board hearing, the veteran 
testified that a month before the hearing, he had an episode 
of vomiting and diarrhea, which persisted all night, and as a 
result he was out of work for two days.  The veteran 
indicated that he was employed as a correctional officer for 
the State of Kentucky.  With regard to his symptoms, the 
veteran stated that he frequently had diarrhea, but did not 
usually have vomiting and he denied having anemia.  The 
veteran reported having blood in his stools once every three 
months and stated that once every other month he felt so sick 
that he lost his appetite and could not eat for approximately 
24 hours.  He reported that his weight fluctuated between 250 
and 260 pounds.  

The veteran testified that he took prescription medication 
for his symptoms as well as over the counter medications.  He 
indicated that he was experiencing more frequent attacks at 
work with reflux and his hiatal hernia.  These attacks were 
associated with tightness in the chest, pain in the left arm 
and a feeling of back up in the throat as though the veteran 
would vomit.  He estimated that he had one attack at work 
during 1998, 2 or 3 attacks in 1997 and 3 major attacks in 
1995.  Initially when the veteran had the attacks, he thought 
he was having a heart attack.  However, a heart 
catheterization revealed that his symptoms were not related 
to his heart, but were in fact associated with high reflux 
and a hiatal hernia.  The veteran stated that he continued to 
watch his diet to avoid aggravating his disorder. 

The veteran also reported that he thought it was dangerous 
for him to work as a corrections officer with his disorder, 
because his symptoms were easily confused with symptoms 
indicative of a heart attack and caused security alerts at 
work.  The veteran stated that he often takes his symptoms 
for granted and attributes them to his hiatal hernia.  He 
stated that if he was actually having a heart attack, he 
might die because he would not take the necessary 
precautions.     

A March 1998 VA echogram of the abdomen revealed a mildly 
enlarged liver compatible with fatty infiltration.  In May 
1998, the veteran complained of pain in the abdomen and 
reported a history of occult blood in the stools.  In July 
1998, the veteran complained of having indigestion and reflux 
of 2 days duration.  He reported having midepigastric 
discomfort due to reflux, increased belching and heartburn, 
but denied nausea, vomiting and melena.  He was taking 
multiple medications and indicated that he had some relief 
from taking a "GI cocktail."  The diagnoses were GERD and 
esophagitis.  In November 1998, the veteran was noted to have 
weakness and difficulty swallowing.  In January 1999 the 
veteran was noted to have diarrhea and reported having an 
irritable bowel after eating certain foods.  

The veteran is 6 feet tall (June 1996) and the following 
findings were reported in various treatment records for the 
veteran's weight: 253 pounds (September 1995); 254 pounds 
(December 1995); 260 pounds; 258 (February 1996); (March 
1996); 256 pounds (April 1996); 258 pounds (May 1996); 250-
253 pounds (June 1996); 250 pounds (July 1996); 255 pounds 
(August 1996); 245 pounds (September 1996); 241 pounds 
(October 1996); 247 pounds (November 1996); 251 pounds 
(December 1996); 255 pounds (February 1997); 255 pounds 
(April 1997); 260 pounds (May 1997); 258 pounds (December 
1997); 248 pounds; 260 pounds (January 1998); (February 
1998); 261 pounds (April 1998); 263 pounds (May 1998); 256 
pounds (June 1998); 261 pounds (July 1998); 250 pounds; 258 
pounds (August 1998); (September 1998); 260 pounds (October 
1998); 265 pounds (November 1998), and 260 pounds (February 
1999). 

The veteran's disability is currently rated as 10 percent 
disabling under DC 7846.  A 10 percent evaluation is assigned 
for hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Finally, a 60 percent disability evaluation is assignable for 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

In reviewing the rating criteria in relation to the veteran's 
hiatal hernia and duodenitis, the Board finds that the 
veteran's disability picture attributable to his service-
connected disorder is most consistent with the criteria for a 
30 percent evaluation.  As reflected in outpatient treatment 
notes, the veteran has atypical chest pain with pain into his 
arms, occasional dysphagia, regurgitation and arguably 
considerable impairment of health consisting of attacks of 
heartburn, diarrhea and esophagitis.  The clinical evidence 
does not demonstrate that the veteran has vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health to warrant a 60 percent disability rating.  In 
weighing the evidence, the Board has also considered other 
applicable diagnostic codes including DC 7319 (irritable 
colon syndrome) and DC 7323 (ulcerative colitis), but 
concludes that these codes do not provide a basis for an 
evaluation in excess of 30 percent for the veteran's 
disability.

Further, in reaching this decision, the Board finds that the 
evidence of record does not present such an "exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran has indicated that he believes his 
service-connected disorder may place him in danger working as 
a corrections officer, there has been no showing that the 
veteran's disability has caused marked interference with 
employment.  Although the veteran reported that he quit his 
job as a corrections officer in March 1998, he has submitted 
no evidence that this was due to symptomatology related to 
his gastrointestinal disorder.  Further, while the veteran 
has been hospitalized several times, the frequency of 
hospitalizations decreased once it was determined that the 
veteran's chest pain was related to his digestive disorder 
and was not indicative of the onset of a heart attack.  
Therefore, the Board also finds that the veteran's disorder 
has not necessitated frequent periods of hospitalization, 
which renders impracticable the application of the regular 
schedular standards.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for arthritis of 
the lumbar spine, the appeal is granted, to this extent only.

A 30 percent disability evaluation for hiatal hernia and 
duodenitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The veteran claims that service connection is in order for 
degenerative changes of the cervical spine and asserts that 
such disability is of service origin.  The Board notes that 
in support of his claim, he submitted an opinion from a 
private orthopedic surgeon, Robert L. Keisler, M.D.  While it 
appears from the April 1998 statement that Dr. Keisler did 
not relate the veteran's current degenerative disc disease of 
the cervical spine to any injury sustained by the veteran in 
service and instead related the findings to the normal aging 
process, he did indicate that symptoms related to this 
disability had been present since 1980.  

In view of this opinion, the RO determined that the veteran 
had presented a plausible claim and referred the veteran for 
a VA examination.  Following examination in June 1999 and a 
subsequent review of the record, the VA examiner, in 
September 1999 indicated that the etiology of the veteran's 
multilevel degenerative disc disease of the lumbosacral spine 
and the cervical spine was the normal aging process.  She 
opined that it was unlikely that either condition originated 
in service and specifically, was unrelated to any injuries 
sustained in service.  However, she also indicated that 
because no radiographic records were available prior to 1995, 
it was impossible to say at what point in time the veteran 
began to have radiographic evidence of degenerative changes 
of his spine.  

In this regard, the Board notes that the veteran's service 
medical records do include an x-ray of the veteran's cervical 
spine dated in February 1979 in which the impression was that 
the veteran had minimal stenosis of the right 2nd foramina 
intervertebral.  In view of the fact that there is at least 
one radiographic record of the veteran's cervical spine dated 
in service which does show some, albeit minimal, findings, 
the Board finds that the record should be returned to the 
examiner for further opinion.  

The Board also observes that with respect to the veteran's 
claim for service connection for arthritis of the lumbar 
spine, the RO essentially rejected Dr. Keisler's opinion 
dating the onset of this disability to the veteran's service.  
As noted above, Dr. Keisler essentially dated the onset of 
symptoms related to the veteran's lumbar spine disability to 
service in 1980.  He also indicated that he had reviewed a 
number of records submitted by the veteran.  While he did 
summarize some of the records, the Board finds that it is not 
clear from the record as to how he arrived at the 1980 date 
as the date of onset of the disability.  The Board finds that 
the RO, with the veteran's assistance, should attempt to 
obtain a clarifying opinion from Dr. Keisler as to how he 
arrived at that date of onset.

Under the recently enacted legislation, VA examinations and 
opinions are required if certain criteria are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and need for 
clarification of the medical evidence of record, the Board is 
of the opinion that it may not properly proceed with 
appellate review of these issues until additional development 
has been accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After securing authorization from the 
veteran, the RO should contact Robert L. 
Keisler, M.D. and request a clarifying 
opinion as to how he arrived at the 1980 
date of onset for the veteran's 
degenerative disc disease of the lumbar 
spine and cervical spine.  He should be 
requested to identify a specific record, 
documented event, or objective medical 
finding or rationale that supports this 
date of onset.  

2.  The RO should also refer the case 
back to the examiner who examined the 
veteran in June 1999 and who rendered an 
opinion in September 1999.  She is again 
requested to review the entire claims 
file and particularly the veteran's 
service medical records.  Particular 
attention is directed to a February 1979 
cervical spine x-ray report in which a 
finding of minimal stenosis of the right 
2nd foramina intervertebral is noted.  
The examiner should explain the 
significance of this finding, and 
indicate whether any change in the 
previous opinion regarding the onset of 
the veteran's cervical spine degenerative 
changes is warranted.  If that examiner 
is unavailable, the RO should ensure that 
another opinion is obtained regarding the 
likelihood that the veteran's cervical 
spine degenerative changes are related to 
the veteran's military service, based on 
review of the entire evidentiary record 
and which also addresses the above 
question.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for degenerative changes of the 
cervical spine and arthritis of the 
lumbar spine.  As to any issue which 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  In the supplemental statement 
of the case, the RO should document that 
the notification and development 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY 
	Veterans Law Judge
Board of Veterans' Appeals



 
- 16 -


- 19 -


